RUBICON FINANCIAL ANNOUNCES CORPORATE UPDATE Adds Commodity Trading and Marketing Services. March 26, 2009Irvine, California – Rubicon Financial Incorporated (OTC:BB-“RBCF”), a publicly traded financial services holding company offering multiple financial services to mid market corporate clients, financial institutions and investors, is pleased to announce a corporate update and the establishment of commodity services. “As we find ourselves at the close of the first quarter of fiscal 2009, we are very pleased with the integration of our financial services subsidiaries,” stated Joseph Mangiapane, Jr., CEO of Rubicon. “The marketing and management of our insurance, real estate and mortgage, and broker/dealer subsidiaries have begun to demonstrate positive results, despite the challenging economic times and current market volatility. We designed a platform to consolidate and manage our cash flows in order to ensure we are able to garner greater success as the U.S. capital markets stabilize and improve.” Rubicon also announced a further diversification in its operations, through the execution of a letter of intent to acquire a commodity trading and services company. Below is an outline of Rubicon’s current service offerings: Commodity Services Rubicon has signed a non-binding letter of intent to acquire 100% of1000 BARS, Inc., a private corporation focused on the preservation of the long-term value of assets through buying and sellingstrategies of physical precious metals,specializing in1000 ozbars of silver.1000 BARS has also developedcommodity market strategies for the owners ofphysical bars of silver. “There hasn’t been an opportunity or need like this for a generation. As central banks are increasing money supplies as part of their efforts to stimulate the world economy and monetize debt, precious metals stand as the only stable store of value. The ownership of silver bars and related investment strategies afford investors a mechanism, to assist in the preservation of asset value. We look forward to working with Rubicon to develop these strategies for the benefit of its valued clients,” stated Ben Kae, CEO of 1000 BARS. Brokerage Services On
